DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Guynn on 2/24/2022.
The application has been amended as follows: 
For claim 23, line 3 – “providing a block substrate.” has been changed to:
“providing a block substrate;”

For claim 25, line 4 – “polymer, or concrete structure.” has been changed to: 
“polymer, or concrete structure;”

Response to Amendment
The Amendment filed 1/13/2022 has been entered. Claims 14-20 have been canceled.  Claims 21-27 have been added.  Applicant’s amendment and corresponding arguments, see 

Allowable Subject Matter
Claims 1-1 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…placing a plaster composition comprising a cementitious binder, water, and an aggregate component into an applicator chute, 
moving the block substrate on a conveyor under the applicator chute, 
the applicator chute applying the plaster composition to a surface of the block substrate to form a plaster layer, 
moving the block substrate with the plaster layer on the conveyor under a leveler which levels the plaster layer and removes excess plaster from an outer surface of the plaster layer;”
	The closest prior art of record, Podmore (US 772,476) discloses a method of manufacturing an architectural block (Figure 1) adapted to give the appearance of cut stone.  The method comprising: providing a block substrate (block 5 in Figure 2); and applying a plaster material (cement 6) and aggregates (7) to at least one surface of the block substrate to form a plaster layer (as shown in Figure 2-3).  Furthermore, the plaster layer is formulated to resemble cut stone (col. 1, lines 24-25; an exterior finish resembling cross-cut or chiseled natural rock) the blocks are then placed in the drying-room).  However, Podmore does not disclose applying the plaster composition to the surface of the block substrate via an application chute and thereafter conveying the block substrate under a leveler to remove excess plaster from the surface of formed plaster layer.  In fact, Podmore discloses the cement is deposited on the face of the block and then passed beneath a vibrating screen wherein aggregates are sifted over the cemented face through the vibrating screen (lines 47-56).
	Another prior art, Knighton (US 2,601,532) discloses a method of manufacturing an architectural block (Figure 4), comprising: providing a block substrate (A in Figure 4); and applying a plaster composition (Figure 2; col. 2, lines 36-44, aggregate and Portland cement) to at least one surface of the block substrate to form a plaster layer (facing material F in Figure 4); and curing the plaster layer and block substrate (col. 5, lines 38-40).  However, similar to Podmore above, Knight neither teaches nor suggests applying the plaster composition to the surface of the block substrate via an application chute and thereafter conveying the block substrate under a leveler to remove excess plaster from the surface of formed plaster layer.  As shown in Figures 2-3, Knighton applies the plaster composition to the block substrate using a pan (11 in Figure 3).  The pan is filled with a layer of the composition and thereafter the block substrate is placed in the pan and vibrated to apply the layer to the surface of the block subsrate (col. 2 line 52 - col. 3, line 28).
	Another prior art, Nishida (US 3,853,577), is reference for disclosing a method of applying a plaster composition (col. 1, lines 54-57) to a surface of a substrate (1 in Figures 1-2).  The plaster composition forms a layer (2) of the plaster composition having a non-planar 
Claims 2-13 and 21-22 are allowable at least for depending on claim 1.
Claims 23 and 25 are allowable for requiring:
“…applying a plaster composition to at least one surface of the block substrate…comprising; 
a cementitious binder component selected from Portland cement, white cement, and optionally one or more supplementary cementitious materials (SCMs); Page 6 of 18Application No. 16/690,702 
…an aggregate component including at least two gradations of aggregate, including a fine sand portion and a coarse sand portion, wherein the fine sand portion has a D90 within a range of about 0.075 mm to 0.425 mm and the coarse sand portion has a D90 within a range of about 0.425 mm to 2.80 mm;”
	As discussed above, Podmore discloses a method of manufacturing an architectural block (Figure 1) adapted to give the appearance of cut stone, comprising: providing a block substrate (block 5 in Figure 2); and applying a plaster material (cement 6) and aggregates (7) to at least one surface of the block substrate to form a plaster layer (as shown in Figure 2-3).  However, Podmore neither teaches nor suggests the aggregate component includes at least two gradations within the particle size distribution ranges as claimed above.
; silica sand and silica fume).  While the aggregate is disclosed as being graded according to mesh size, Sullivan does not disclose the particle size distributions (PSD) of the fine and coarse sand portions as specified above.  As discussed in the current application, the use of an aggregate having two distinct particle size distributions in the claimed ranges improves the rheology of the plaster composition while also providing the appearance of real cut stone after curing and finishing (paragraph 0009 of the instant Specification).
Claims 24 and 26-27 are allowable at least for depending on claim 23 and 25, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/24/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715